United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 04-50430
                          Conference Calendar



JANET ACEVEDO,

                                      Plaintiff-Appellant,

versus

VIRGINIA SCHRAMM, Individually and as Attorney/Employee
for Texas Rural Legal Aid, Inc.; JOSEPHINE STILES,
Individually; JOHNNY RODRIGUEZ, Individually and as
Employee/Agent for: Century 21 United - Abie Epstein
Realty, (Abie Epstein, Owner); TEXAS RURAL LEGAL
AID INC.; MARTHA TANNER, The Honorable Presiding Judge,
166th Judicial District Court, Bexar County, Texas;
BELINDA SANCHEZ, Bexar County Assistant District Clerk,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:04-CV-140
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Janet Acevedo appeals the district court’s dismissal as

frivolous of her 42 U.S.C. § 1983 complaint, which alleged that

the defendants conspired under color of state law to deprive her

of her property and due process rights.    They allegedly did so by

having a writ of possession entered in a state court civil

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50430
                                -2-

proceeding, which canceled her deed and possession to property

located in San Antonio, Texas.   We review the dismissal as

frivolous under 28 U.S.C. § 1915(e) for an abuse of discretion.

Graves v. Hampton, 1 F.3d 315, 317 (5th Cir. 1993).

     Although Acevedo argues that the actions of the defendants

in executing the state court judgment were ex parte and

attributable to state action, her claims are unmistakably a

challenge to the state court judgment, which awarded the writ of

possession with respect to the property in question.    Moreover,

the Texas appellate court has already held that the writ of

possession was a proper award by the trial court in the state

court proceeding.   See Acevedo v. Stiles, No. 04-02-00077-CV,

2003 WL 21010604 (Tex. App. May 7, 2003).

     “[L]itigants may not obtain review of state court actions by

filing complaints about those actions in lower federal courts

cast in the form of civil rights suits.”    Hale v. Harney, 786

F.2d 688, 691 (5th Cir. 1986); see District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983).     Accordingly,

the district court did not abuse its discretion in dismissing

Acevedo’s complaint as frivolous.   Because the appeal is without

arguable merit, it is DISMISSED as FRIVOLOUS.    See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS.